Evans, J.
delivered the opinion of the Court.
The principles on which this case depends, have been so fully discussed in the case of Howard v. Williams, (ante, p. 575.) that it is unnecessary here to repeat them. It does not appear, that the presiding Judge mistook the law applicable to the case, and I am not dissatisfied with the finding of the' jury. The new trial was granted before on the ground, that the amount of the sale of the negro Jim was applied to pay a debt, existing at the time of the gift. It does not appear from the report, that that fact existed in evidence at the last trial; and it was proved, that at the time the donor became security for his son Zimri, in September, 1826, to Rogers & Latimer, he informed Rogers that *588he had given to each of his children, a small negro. Now alt|,0Ugrh this does not prove that the creditor knew of this specific gift».ye* it certainly was notice, that all the property, of which he was visible owner, was not his. The grounds upon which qUpst¡0|ls 0f jJh¡s jjinc| have been supposed to depend, is that the creditor lias been deceived by the donor’s seeming to be owner of what was in his possession. Now.Rogers & Latimer, who are the creditors claiming to have this gift set aside, were notified, that John Madden had given a little negro to the plaintiff, and cannot be supposed to have looked to the whole of the property in John Madden’s possession for the payment of their debt.
Motion refused.